DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” in claims 6 & 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires that “the second voltage level is about 1.3 to about 3.0 times higher than the first voltage level.” Is .005 times about 1.3 or about 3 times? Is 10 about 1.3 or about 3 times? Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, & 9-12 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hung et al (U.S. PGPub # 2011/0037494).
Regarding Independent Claim 1, Hung teaches:
A method, comprising: 
providing a device under test (DUT) having an input terminal and an output terminal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 2 Element 202 wherein the integrated circuits on the wafer have inputs and outputs.); 
applying a voltage having a first voltage level to the input terminal of the DUT during a first period (Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraph 0014.); 
applying a stress signal to the input terminal of the DUT during a second period subsequent to the first period (Fig. 1 Element 104. See Fig. 6. See paragraphs 0001, 0015, 0018, & elsewhere.), the stress signal including a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed. See paragraph 0014.), wherein the stress signal has a second voltage level and a third voltage level (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed. See paragraph 0014.); 
obtaining an output signal in response to the stress signal at the output terminal of the DUT (Fig. 1 Element 106. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.); and 
comparing the output signal with the stress signal (Fig. 1 Element 106. See Fig. 5 and associated text. See paragraph 0024.).

    PNG
    media_image1.png
    514
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    477
    571
    media_image2.png
    Greyscale

Regarding Claim 2, Hung teaches all elements of claim 1, upon which this claim depends.
Hung teaches determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures are discussed, which would be abnormal structures.).
Regarding Claim 3, Hung teaches all elements of claim 2, upon which this claim depends.
Hung teaches
Regarding Claim 4, Hung teaches all elements of claim 3, upon which this claim depends.
Hung teaches the output signal is partially logically different from the stress signal in the same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).
Regarding Claim 5, Hung teaches all elements of claim 3, upon which this claim depends.
Hung teaches the output signal is fully logically different from the stress signal in the same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).
Regarding Claim 6, Hung teaches all elements of claim 1, upon which this claim depends.
Hung teaches the second voltage level is about 1.3 to about 3.0 times higher than the first voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 7,
Hung teaches the third voltage level is about 0.7 times the first voltage level to about 0.9 times the second voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Independent Claim 9, Hung teaches:
A method, comprising: 
providing a device under test (DUT) having an input terminal and an output terminal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 2 Element 202.); 
applying a stress signal to the input terminal of the DUT (Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraphs 0001, 0015, 0018, & elsewhere.); 
obtaining an output signal in response to the stress signal at the output terminal of the DUT (Fig. 1 Element 104. See Fig. 6. See paragraphs 0001, 0015, 0018, & elsewhere.), the output signal including a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.), wherein the output signal has a first voltage level and a second voltage level (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.); 
comparing the output signal with the stress signal (Fig. 1 Element 106. See Fig. 5 and associated text.); and 
determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal (Fig. 1 
Regarding Claim 10, Hung teaches all elements of claim 9, upon which this claim depends.
Hung teaches applying a voltage having a third voltage level to the input terminal of the DUT prior to applying the stress signal (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 11, Hung teaches all elements of claim 10, upon which this claim depends.
Hung teaches the first voltage level is about 1.3 to about 3.0 times higher than the third voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 12, Hung teaches all elements of claim 10, upon which this claim depends.
Hung teaches the second voltage level is about 0.7 times the third voltage level to about 0.9 times the first voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 13,
Hung teaches the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 102(a) (1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hung et al (U.S. PGPub # 2011/0037494).
Regarding Independent Claim 15, Hung teaches:
A semiconductor device, comprising: 
a first input terminal configured to receive a stress signal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraphs 0001, 0015, 0018, & elsewhere.); 
an output terminal configured to generate an output signal in response to the stress signal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 1 Element 104. See Fig. 6. See paragraphs 0001, 0015, 0018, & elsewhere.); 
a substrate (Fig. 2 Element 202 wherein an integrated circuit is a solid state device built on a silicon substrate. The wafer contains the substrate for all of the transistors therein.); 
a gate disposed on the substrate (Fig. 1 Element 102 wherein an integrated circuit has multiple gates and they are all on a silicon substrate.); and 

All elements are either directly anticipated as mapped above or obvious in view of common knowledge of these devices and systems. It would have been obvious to one of ordinary skill in the art before the effective time of filing to have the elements function as mapped above because that is how they are known to function. All transistors have gates and are very commonly mounted on silicon substrates. Therefore, the structural limitations above are mapped using the broadest reasonable interpretation in light of the claim language above.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (U.S. PGPub # 2011/0037494) in view of Beltram et al (EP # 0348099.).
Regarding Claim 16,
Hung does not explicitly teach an epitaxy disposed within the substrate and under the contact, wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm.
Beltram teaches an epitaxy disposed within the substrate and under the contact (Fig 1 Elements 33, 32, 12.1, & 14.1.), wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm (Fig 1 Elements 33, 32, 12.1, & 14.1 wherein any arbitrary line of projection can be created to meet the metes and bounds of this limitation.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Beltram to the teachings of Hung such that an epitaxy disposed within the substrate and under the contact, wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm because this is an easy, cheap and reliable means of producing a functioning floating gate memory. 
Regarding Claim 17, Hung teaches or makes obvious all elements of claim 15, upon which this claim depends.
Hung does not explicitly teach a spacer disposed on the substrate and between the gate and the contact; and a gate dielectric disposed between the gate and the substrate.
Beltram teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Beltram to the teachings of Hung such that a spacer disposed on the substrate and between the gate and the contact; and a gate dielectric disposed between the gate and the substrate because this is an easy, cheap and reliable means of producing a functioning floating gate memory.

Claims 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (U.S. PGPub # 2011/0037494) in view of Kang et al (U.S. PGPub # 2017/0350938).
Regarding Claim 8, Hung teaches all elements of claim 1, upon which this claim depends.
Hung does not explicitly teach that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Kang teaches that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.); and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.).

    PNG
    media_image3.png
    399
    483
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kang to the teachings of Hung such that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT because this allows “the circuit (to) be tested and measured under DC PMOS stress and DC NMOS stress.” See paragraph 0063 of Kang.
Regarding Claim 14, Hung teaches all elements of claim 9, upon which this claim depends.
Hung does not explicitly teach that a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the 
Kang teaches a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.); and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kang to the teachings of Hung such that a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT because this allows “the circuit (to) be tested and measured under DC PMOS stress and DC NMOS stress.” See paragraph 0063 of Kang.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 18, Hung teaches or makes obvious all elements of claim 15, upon which this claim depends.
Hung teaches the output signal in response to the stress signal includes a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage, wherein the output signal has a first voltage level and a second voltage level.
Regarding Claim 19,
The semiconductor device of claim 18, wherein the first input terminal of the semiconductor device is further configured to receive a voltage having a third voltage level prior to receiving the stress signal.
Regarding Claim 20,
The semiconductor device of claim 19, wherein the contact is electrically connected to a drain or a source of the semiconductor device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858